FORM 6-K/A U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 dated October 21, 2013 BRASILAGRO – COMPANHIA BRASILEIRA DE PROPRIEDADES AGRÍCOLAS (Exact Name as Specified in its Charter) BrasilAgro – Brazilian Agricultural Real Estate Company U (Translation of Registrant’s Name) 1309 Av. Brigadeiro Faria Lima, 5th floor, São Paulo, São Paulo 01452-002, Brazil U (Address of principal executive offices) Julio Cesar de Toledo Piza Neto, Chief Executive Officer and Investor Relations Officer, Tel. +55 113035 5350, Fax +55 113035 5366, ri@brasil-agro.com 1309 Av. Brigadeiro Faria Lima, 5 th floor São Paulo, São Paulo 01452-002, Brazil U ( Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T
